IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-30575
                          Summary Calendar



                             BOBBY ODUS,

                                     Petitioner-Appellant,

                               versus

                JOHN ASHCROFT, U.S. ATTORNEY GENERAL;
               IMMIGRATION AND NATURALIZATION SERVICE,

                                     Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-1902
                       --------------------
                          February 7, 2003

Before BARKSDALE, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Bobby Odus (“Odus”) appeals the district court’s judgment

dismissing his petition for writ of habeas corpus with prejudice.

Odus argues that the district court erred in finding that Odus’

petition was moot upon his deportation. The district court did not

err in finding that Odus’ argument regarding the length of his

detention, pursuant to Zadvydas v. Davis, 533 U.S. 678 (2001),

became moot upon his deportation. See Umanzor v. Lambert, 782 F.2d

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
1299, 1301 (5th Cir. 1986).                 Because Odus failed to argue in his

initial brief on appeal that the district court erred in finding

that the only issue before it was the length of post-removal-order

detention,              he    is   deemed   to       have   abandoned   the   issue   of

discretionary relief pursuant to INS v. St. Cyr, 533 U.S. 289

(2001).           See Cousin v. Trans Union Corp., 246 F.3d 359, 373 n.22

(5th Cir.), cert. denied 122 S. Ct. 346 (2001).

          AFFIRMED.




G:\opin-sc\02-30575.opn.wpd                      2